DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The NPL documents cited in each of the information disclosure statement filed 11 August 2020, 8 March 2021 and 30 June 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no English language translation or disclosure of relevancy.  Each of the IDS documents have been placed in the application file, but the information referred to in each of the Foreign Office Actions (for JP 2017-093693 and CN 201810661959.8) and have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compressed air ejected toward the basal end of the lance (claims 1 and 21; see rejection under 35 U.S.C. 112 below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims confuse which ends of the lance are the basal and distal ends because the claims do not clearly define any specific structure for each end.  The term basal is defined as either a base or the bottom, which would be understood to be opposites for the current invention, assuming the base in considered to be the end portion connected to the device.  Further, the basal end is merely defined as the end to which air is supplied with air ejected toward the end and the distal end is defined as opposite the basal end.  However, as best understood by the examiner, the air is supplied to the entire lance, including both ends.  Further, different embodiments of the invention direct air in different directions, downward via lower port 341 in Fig. 2, and upward at an angle in Fig. 4, both of which are understood to be directed away from either end of the lance.  Even further, the term “basal” is further confused by the specification of the application, with no additional clarifying disclosure in the reference to a basal end of the lance (paragraph 28), and the term “basal” being used to reference the top portion of the suction tube (line 1 of paragraph 22 and in paragraph 30, with the connection port 37 at the basal end), the top portion of the guide tube (in paragraph 21, the slide guide 323 at the basal end) and the bottom of the suction tube (paragraph 22 later disclosing the ring 314 at the basal end of the suction tube).  As best understood by the examiner, based on the conversation in the interview held 7 November 2022, the applicant is intending the define the structure in Fig. 4, which shows the air being ejected from the orifices at an angle that is directed upward, but also away from both ends of the lance.  Again, as best understood by the examiner, the applicant is intending to claim that the air is ejected, as shown in Fig. 4, upward, away from the lower/distal end of the lance and in a direction at least partially toward the upper/basal end, and the claim will be treated as such for the sake of the current Office Action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (2006/0255166) in view of Otani et al. (2017/0209878).
Imamura discloses a cleaning apparatus having all of the structure set forth in the claims including the suction pipe (46), with a suction nose (47) located at a distal end of the suction pipe, the suction nose having a suction port (53) at a distal end thereof with the suction port held in a retractable manner along an axis of the suction pipe, an exhauster (15) connected to the suction pipe via a suction channel (16), an air feeder (13) and a lance (1b) extending along the axis of the suction pipe inside the suction pipe with a basal (upper) end connecting (directly connected or adjacent to the connection) to the air supply (21) and a distal end opposite to the basal end, the lance having an orifice at the distal end thereof.  However, Imamura fails to specifically disclose the air feeder as a compressed air feeder or that air is ejected from the orifice in a direction at least partially toward the basal (upper) end of the lance.  The examiner previously took official notice, which was not traversed by the applicant and therefore is now considered to be applicant admitted prior art that the two most commonly applied options in the art for providing blowing air to a cleaning device would be some form of compressed air container or a blower/fan that must be running during air blowing, wherein a compressed air source will typically provide a higher rate of airflow due to higher pressure, which is known to one of ordinary skill in the art to be superior for cleaning (similar to canned air dusters for cleaning keyboards and other office equipment) and also taught by Haka (Col. 2, lines 6) having similar structure and function.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the air supply source disclosed by Imamura as a commonly known air source for cleaning, including a compressed air feeder as a more preferred option for increased cleaning effectiveness.
Additionally, Otani discloses another similar cleaning apparatus, also having a cleaning lance to be inserted into a recess or aperture, and teaches that the lance includes at least one orifice (36) that is angled upward toward the base (upper) end of the lance, and teaches that the angled orientation of the orifice will allow the jet to directly contact surfaces that are perpendicular to the recess center, such as laterally extending bores or openings.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the distal (lower) end of the lance of Imamura with at least one orifice that is angled upward toward the base (upper) end of the lance of Imamura, as taught by Otani, either in addition to, or in place of the lower opening of the lance of Imamura (Otani also teaching a downward directed orifice that will maintain an upward flow out of the recess), to allow the jet to directly contact surfaces that are perpendicular to the recess center, such as laterally extending bores or openings, when applied to different applications, such as clearing chips, other manufacturing waste/debris or other coatings from components having lateral bores or other apertures/recess extending laterally from a recess that the lance enters, thus providing additional cleaning functions for different applications.   
Regarding claim 2, Imamura further discloses an air tube (21) connecting the compressed air feeder to the lance.
 Regarding claims 3 and 4, Imamura further discloses that the suction nose includes a guide tube (47) slidably inserted in to the suction pipe, an elastic member (52) in the form of a helical spring to urge the suction nose in a direction that moves the port away from the suction pipe (claim 3), the suction pipe includes a slide surface on which the outer surface of the guide tube is slidable and a stopper (48) to prevent the guide tube from slipping off (claim 4). 
Regarding claims 6 and 7, Imamura further discloses that the suction nose is positioned to prevent the distal end of the lance from protruding outward from the suction port when the suction nose is in an extended position (Fig. 2) and to allow the distal end of the lance to protrude outward from the suction port when the nose is in a compressed position (Fig. 3).
Regarding claim 8, Imamura further discloses a suction channel (40) connecting the suction pipe to the exhauster. 
Regarding claim 10, Imamura discloses the suction channel (16) for connecting the suction source to the master cylinder, effectively forming a duct hose, but fails to specifically disclose that the hose is flexible.  Due to the movement required by the robotic arm (5-9) of Imamura to clear multiple apertures on a workpiece, it would have been obvious for the suction hose (16) to be at least somewhat flexible to move along with the connection to the cleaning device. 

    PNG
    media_image1.png
    451
    566
    media_image1.png
    Greyscale
Regarding claims 11 and 12, Imamura further discloses a master cylinder (27) supporting the suction channel and having a main protrusion (A) connecting to the suction channel and a sub-protrusion (pin 29) connecting to the air channel (via master cylinder 27), an adapter (16 and 22; the term “adapter” does not necessitate a singular piece) supporting the suction pipe and lance, respectively, the adapter engaged with the master cylinder and having a main recess (B) receiving the main protrusion connecting to the suction pipe and a sub-recess (aperture in adapter portion 22 receiving pin 29 therein) receiving the sub-protrusion and connecting top the lance (via adapter 22). 
Regarding claim 21, the claim effectively incorporates limitations from claims 1, 2, 8 and 11, with the only differences being reference to first through fourth channels and the adapter being detachably engaged with the master cylinder, wherein Imamura disclose the master cylinder comprising a first channel (35) connected to the suction channel and a second channel (30) connected to the air tube and the adapter is detachably engageable with the master cylinder (clearly shown as separate portions with O-rings 37 or bolts 28 connecting the components), the adapter comprising comprises a third channel (at location of the actual reference number “39”) connecting the first channel to the suction channel and a fourth channel (narrower channel portion of 36 between first channel 35 and suction channel 40) connecting the second channel to the air tube. 

Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (2006/0255166) as applied to claims 1, 3 and 4 and in view of Haka (2,846,710).  
Regarding claims 5 and 16, Imamura discloses the elastic member in the form of a helical spring, the suction nose having a nose spring guide located at an outer surface of the guide tube (49) to guide an inner peripheral surface of the helical spring, and the suction pipe including a ring (48) located at a basal end of the suction pipe spring guide and holding an end of the helical spring.  However, Imamura fails to disclose a suction pipe spring guide located at an outer surface of the distal end of the suction pipe to guide the inner peripheral surface of the helical spring.  Haka discloses a similar cleaning device also having nearly identical structure and function for the suction pipe, nose and lance, and teaches that the helical spring extends about an outer end of the suction pipe to form a spring guide on the suction pipe and includes a ring (54) at a basal end of the suction pipe to hold an end of the spring.  Therefore, the claimed structure is a known alternative in the art, wherein the design of the spring guides on the suction pipe and nose would provide the exact same function, and would obviously be variable to either adapt the cleaning device to different commonly sized springs (i.e. a spring only slightly larger or longer than the spring disclosed by Imamura would require extension around the suction pipe and a ring thereon) and/or to provide different sized suction pipe and nose configurations for different applications (i.e. if a slightly smaller nose and pipe were required to access apertures to be cleaned, the spring again would extend over at least some of the suction pipe and thus, require a ring thereon to hold the end of the spring).  Thus, the spring guide and ring on the suction pipe would have bene obvious over the prior art as a whole. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (2006/0255166) as applied to claim 1 and in view of Berfield (5,150,499).
 Imamura discloses the suction channel (16) as discussed supra but fails to disclose that the suction channel is conductive and configured to be grounded. Berfield discloses another cleaning device having a suction hose (26) and teaches that it is a known issue that static charges may build up in suction hoses during use, due to the air and debris passing through the hose, which can eventually discharge and cause damage to the device or other devices being cleaned and/or cause injury to the user (Background section), and teaches that the hose may include a wire  (wire known to be conductive and inherently must be conductive to function as disclosed) therein to connect to a ground (at ground potential equivalent to grounded) to allow these charges to safely dissipate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar wire within the suction hose of Imamura, to make the hose conductive and allow it to be grounded.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (2006/0255166) as applied to claim 1 and in view of Zorn et al. (8,262,803).
Imamura discloses the cleaning device as discussed supra but fails to disclose any form of sealer.  Zorn discloses another cleaning device comprising a plurality of cleaning devices using a very similar lance entering a bore and base sealing the surface around the bore, very similar to the lance and base of the nose in the cleaning device of Imamura, respectively, and Zorn teaches that the devices may be configured to be applied to plural bores simultaneously (Fig. 1) and may also be applied to several connecting bores (Fig. 2) in a workpiece to fully clean the entire connecting bore system and alternatively discloses that one or plural of the cleaning devices may be replaced by blind stoppers (paragraph 34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the cleaning device of Imamura to a similar system as taught by Zorn, to allow the devices to clean several ports simultaneously and/or to clean several connecting ports.  Further, when in the situation that the workpiece includes several connecting ports, to optionally include at least one blind stopper, as taught by Zorn, to seal opening(s) of the connected bores (that may not need direct cleaning or may not be accessible by the cleaning device).  Finally, in view of the disclosure of Imamura that the cleaning devices are controlled by a robotic arm, it would also be obvious to automate the stopper(s), wherein any stopper would require some form of support plate (nearly any base connecting thereto effectively reading on a support plate) and some form of automated actuator, which are also known in the art to almost universally be either electric motor actuated or mechanically actuated via hydraulic or pneumatic cylinders, such that a cylinder movable between a position in contact with the aperture to be plugged or spaced therefrom would be obvious to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 2 December 2022, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously applied prior art and further in view of Otani, as discussed supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Otani et al. (2017/0209878) reference discloses a device having similar structure as the applicant’s claimed invention. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        13 December 2022